        Case 5:19-cv-02520-LHK Document 81 Filed 06/27/19 Page 1 of 2




 1   Teresa T. Bonder (SBN 321558)                   Mark A. McCarty (pro hac vice)
     ALSTON & BIRD LLP                               Matthew D. Richardson (pro hac vice)
 2   560 Mission Street, Suite 2100                  John D. Haynes (pro hac vice)
     San Francisco, CA 94105                         ALSTON & BIRD LLP
 3   Telephone:    (415) 243-1000                    1201 W. Peachtree St.
 4   Facsimile:    (415) 243-1001                    Atlanta, GA 30309
     teresa.bonder@alston.com                        Telephone:     (404) 881-7000
 5                                                   Facsimile:     (404) 881-7777
     Ryan W. Koppelman (SBN 290704)                  mark.mccarty@alston.com
 6   ALSTON & BIRD LLP                               matt.richardson@alston.com
     1950 University Avenue, 5th Floor               john.haynes@alston.com
 7   East Palo Alto, CA 94303
 8   Telephone:     (650) 838-2000
     Facsimile:     (650) 838-2001
 9   ryan.koppelman@alston.com

10   Attorneys for Defendants Nokia Corporation,
     Nokia Of America Corporation, Nokia Solutions
11   And Networks Us LLC, Nokia Solutions And
12   Networks Oy, and Nokia Technologies Oy

13
14                             UNITED STATES DISTRICT COURT
15                            NORTHERN DISTRICT OF CALIFORNIA
16
     CONTINENTAL AUTOMOTIVE SYSTEMS,
17   INC.,                                           Case No. 19-cv-2520-LHK

18               Plaintiff,                          RESPONSE TO PLAINTIFF’S REQUEST
                                                     FOR CLARIFICATION RE SERVICE OF
19        v.                                         MOTION PAPERS

20   AVANCI, LLC, AVANCI PLATFORM
     INTERNATIONAL LIMITED, NOKIA
21   CORPORATION, NOKIA OF AMERICA
     CORPORATION, NOKIA SOLUTIONS AND
22   NETWORKS US LLC, NOKIA SOLUTIONS
     AND NETWORKS OY, NOKIA
23   TECHNOLOGIES OY, CONVERSANT
     WIRELESS LICENSING SARL, OPTIS UP
24   HOLDINGS LLC, OPTIS CELLULAR
     TECHNOLOGY, LLC, OPTIS WIRELESS
25   TECHNOLOGY, LLC, SHARP CORPORATION,

26               Defendants.

27
28
         RESPONSE TO PLAINTIFF’S REQUEST FOR CLARIFICATION RE SERVICE OF MOTION PAPERS
                                      Case No. 19-cv-2520-LHK
                                                  1
          Case 5:19-cv-02520-LHK Document 81 Filed 06/27/19 Page 2 of 2




 1          In response to Plaintiff’s request for clarification, (Dkt. No 79), the Nokia Defendants would
 2   like update the Court that Plaintiff’s service issues regarding it Anti-Suit motion should be resolved.

 3   The Nokia Defendants have agreed to allow Plaintiff to serve the other defendants on a provisional

 4   AEO basis with the confidential information filed under seal. In addition, Nokia is analyzing Plaintiff’s
 5   exhibits filed under seal further to see if they can be more narrowly tailored for sealing, ideally by

 6   agreement of the parties.

 7
      DATED: June 27, 2019                  ALSTON & BIRD LLP
 8
 9                                          /s/ Ryan W. Koppelman
10                                          Ryan W. Koppelman (SBN 290704)
                                            ALSTON & BIRD LLP
11                                          1950 University Avenue, 5th Floor
                                            East Palo Alto, CA 94303
12                                          Telephone: 650-838-2000
                                            Facsimile: 650-838-2001
13                                          E-mail: ryan.koppelman@alston.com

14                                          Teresa T. Bonder (SBN 321558)
                                            ALSTON & BIRD LLP
15                                          560 Mission Street, Suite 2100
                                            San Francisco, CA 94105
16                                          Telephone: (415) 243-1000
                                            Facsimile: (415) 243-1001
17                                          teresa.bonder@alston.com

18                                          Mark A. McCarty (pro hac vice)
                                            Matthew D. Richardson (pro hac vice)
19                                          John D. Haynes (pro hac vice)
                                            ALSTON & BIRD LLP
20                                          1201 W. Peachtree St.
                                            Atlanta, GA 30309
21                                          Telephone: (404) 881-7000
                                            Facsimile: (404) 881-7777
22                                          mark.mccarty@alston.com
                                            matt.richardson@alston.com
23                                          john.haynes@alston.com

24                                          Attorneys for Defendants Nokia Corporation,
                                            Nokia Of America Corporation, Nokia Solutions And Networks
25                                          Us LLC, Nokia Solutions And Networks Oy, and Nokia
                                            Technologies Oy
26
27
28
          RESPONSE TO PLAINTIFF’S REQUEST FOR CLARIFICATION RE SERVICE OF MOTION PAPERS
                                       Case No. 19-cv-2520-LHK
                                                   2
